Case 1:19-md-02915-AJT-JFA Document 110 Filed 11/18/19 Page 1 of 6 PageID# 449
                                                                                       r— f f   r* ^




                         INTHEUNITED STATES DISTRICT COURT FO®lt!§HIV 13 P 2^5^
                                    EASTERN DISTRICT OF VIRGINIA
                                             Alexandria Division                      • ';v '?x'       H ''

   IN RE: CAPITAL ONE CONSUMER                             )
   DATA SECURITY BREACH LITIGATION                         )          MDL No. I:19md2915 (AJT/JFA)
                                                           )

   This Document Relates to ALL Cases



             APPLICATION FOR APPOINTMENT OF PLAINTIFFS'LEAD COUNSEL
                                      OR STEERING COMMITTEE

             Pursuant to Paragraph 3(a) of Pretriai Order #1, Whitfield Bryson & Mason LLP

  ("WBM")(led by Martha A. Geer and assisted by Gary E. Mason) make this application for

   appointment as Plaintiffs' Lead Counsel or to the Plaintiffs' Steering Committee. WBM also

   supports the appointment of Charles E. Schaffer of Levin Sedran & Berman ("LSB") to the

   Plaintiffs' Steering Committee.

                           OVERALL OUALIFICATIONS AND EXPERIENCE

             A.     Professional Experience in this Tvne of Litigation.

             WBM is dedicated to representing plaintiffs in class actions, mass torts, and individual cases

  in courts throughout the United States. Founded in January 2012,the firm was created by a merger of
  three firms each of which had been representing plaintiffs for decades. The firm has offices in

  Washington, District of Columbia; Raleigh, North Carolina; Nashville, Tennessee; and Madisonville,

  Kentucky, and WBM attomeys have extensive experience htigating in this Court and the Fourth

  Circuit.


             WBM's attomeys have fi-equently served as lead counsel or co-lead counsel or performed
  other leadership roles in class actions ofnational significance. For example, WBM currently serves as
Case 1:19-md-02915-AJT-JFA Document 110 Filed 11/18/19 Page 2 of 6 PageID# 450
Case 1:19-md-02915-AJT-JFA Document 110 Filed 11/18/19 Page 3 of 6 PageID# 451
Case 1:19-md-02915-AJT-JFA Document 110 Filed 11/18/19 Page 4 of 6 PageID# 452
Case 1:19-md-02915-AJT-JFA Document 110 Filed 11/18/19 Page 5 of 6 PageID# 453
Case 1:19-md-02915-AJT-JFA Document 110 Filed 11/18/19 Page 6 of 6 PageID# 454
